MEMORANDUM**
Glen Broemer appeals pro se the district court’s order denying him permission to file his complaint in forma pauperis. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a district court’s denial of leave to proceed in forma pauperis. See Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir.1998) (per curiam). We affirm.
The district court did not abuse its discretion by denying Broemer’s request for leave to proceed in forma pauperis because Broemer failed to answer all of the questions in his “Declaration in Support of Request to Proceed In Forma Pauperis.” See 28 U.S.C. § 1915(a); see United States *342v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (per curiam).
Broemer’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.